Citation Nr: 0735667	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-01 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1977 to March 
1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision rendered by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim of entitlement to 
service connection for left ankle disorder and hemorrhoids.

The veteran was scheduled for a Board hearing in September 
2005, but failed to report.  

In a decision dated in June 2006, the Board remanded the 
claim for additional development.  The requested development 
has been completed.


FINDINGS OF FACT

1.  A left ankle disorder was not manifested during active 
duty service or within one year of separation; and has not 
been etiologically related to service by competent medical 
evidence.

2.  Hemorrhoids were not manifested during active duty 
service; and a current hemorrhoid disorder has not been 
etiologically related to active duty service by competent 
medical evidence.


CONCLUSIONS OF LAW

1.  A left ankle disorder was not incurred in or aggravated 
by service; nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Hemorrhoids were not incurred in or aggravated by active 
duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in October 2003 and September 2006.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in evidence in his possession that would support 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007). 

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and degenerative arthritis, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  38 C.F.R. §§ 3.307, 
3.309 (2006)

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Left Ankle

Service medical records are silent for complaints or 
treatment of a left ankle disorder during service. The 
service medical records do not contain a copy of the 
veteran's physical examination for separation purposes.  
However, the veteran's Physical Data and Aptitude Test Score 
report dated in March 1980 indicates that the veteran's 
physical condition was such that he was considered physically 
qualified for separation or for reenlistment without 
examination.  As a member of the Army reserve, the veteran 
underwent a quadrennial physical examination in March 1983.  
The physical examination report contained no findings of a 
degenerative joint disease or other left ankle disorder.  On 
the accompanying Report of Medical History form, the veteran 
denied any swollen or painful joints; or any bone, joint or 
other deformity.  He also denied having received any medical 
treatment other than for minor illnesses within the past 5 
years; hospitalization; or any injury which had not been 
noted.  A notation on the record indicated that during jump 
school, the veteran had a hemiblock.  No further details were 
provided.  

Post-service medical evidence consists of VA outpatient 
treatment records and two VA examinations.  The outpatient 
treatment records are dated from August 2003 to October 2003, 
and reflect that the veteran reported having torn a ligament 
during military service during a parachute jump landing.  He 
stated that his pain had been intermittent since then, but 
had recently worsened.  The clinical assessment was 
degenerative joint disease.  An October 2003 record reflects 
a finding of left ankle osteochondritis dessicans involving 
the left talus. 

In an April 2004 written statement submitted in support of 
his claim, the veteran noted that during airborne training he 
injured his left ankle after jumping off a 250 feet tower.  
He stated that he was placed in a cast and later re-casted 
for about a year.  He indicated that he received numerous 
profiles after the cast was removed, including no physical 
training or prolonged standing.  

The veteran underwent a VA examination of his left ankle in 
June 2007.  His claims file was reviewed at that time.  The 
examiner noted that the x-ray taken in August 2003 showed 
degenerative joint disease of the left ankle.  The veteran 
related that he twisted his ankle in airborne training school 
in 1977 and tore a ligament.  He stated that he was in a cast 
for 6-12 months.  Currently, he reported daily pain with 
standing or walking.  Upon examination, the examiner found no 
instability, deformities, or cellulitis.  The veteran could 
dorsiflex and plantar flex to 10 and 40 degrees, 
respectively; with no additional loss of joint function due 
to pain, fatigue, or lack of coordination.  Muscle strength 
was 5/5.  The examiner opined that he could find no evidence 
of treatment for an ankle injury while in service.  He 
concluded that the veteran's left ankle degenerative joint 
disease was not related to military service.

Based upon a review of the cumulative evidence the Board 
finds that service connection is not warranted for a left 
ankle disorder.  As a preliminary matter, the left ankle 
arthritis may not be presumed to have been incurred during 
service because it did not manifest within the first post-
service year, but rather in 2003, twenty-three years 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

As noted, service connection on the merits requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  The veteran is currently diagnosed 
with degenerative joint disease of the left ankle.  However, 
there is no evidence that the degenerative joint disease 
manifested at any point during active duty military service 
or as a result of an incident in military service.  Although 
the veteran has indicated that he sustained a left ankle 
injury during jump school in 1977, there is no record of such 
injury or continued treatment for a left ankle disorder, in 
the available service medical records.  Moreover, the Board 
notes that in March 1980, the veteran's physical condition 
was such that he was considered physically qualified for 
separation or for reenlistment without examination.  

In addition, the Board finds that the first objective 
manifestation of the arthritis is 23 years after service and 
is too remote in time from service to relate to service -
absent competent (medical) evidence to the contrary.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (incurrence of a disorder or disease during 
service may be rebutted by absence of medical treatment for, 
or related complaints about, the claimed condition for a 
prolonged period after service).  In this appeal, not only is 
there no evidence of an injury to the left ankle in service, 
there is a lack of medical evidence to indicate an ongoing 
chronic problem with recurrent ankle pain or symptoms to 
relate any left ankle disability to service.  The veteran has 
not provided any medical evidence to otherwise support his 
claim and/or contradict the examiner's opinion.  Thus, the 
Board finds that without persuasive evidence that a 
relationship exists between the veteran's active duty service 
and his current left ankle disorder; the preponderance of the 
evidence is against the claim and service connection is not 
warranted.

Hemorrhoids

Service medical records do not contain a copy of the 
veteran's physical examination for separation purposes.  
However, the veteran's Physical Data and Aptitude Test Score 
report dated in March 1980 indicates that the veteran's 
physical condition was such that he was considered physically 
qualified for separation or for reenlistment without 
examination.  The March 1983 quadrennial physical examination 
taken during reserve duty shows no findings of hemorrhoids.  
A clinical record dated in July 1983 shows that he had a 
dime-sized protrusion from the right side of his anus, which 
was diagnosed as a hemorrhoid.  The note also indicated that 
he had been seen before for hemorrhoids.

Post-service medical evidence consists of VA outpatient 
treatment records that are dated from August 2003 to October 
2003, and two VA examinations.  A record dated in October 
2003 notes a past medical history of a hemorrhoidectomy in 
the 1980's.  The veteran reported blood in his stools two 
weeks prior, but at least 3-4 times per month for the past 
year overall.  The rectal examination revealed no present 
external hemorrhoids and good rectal tone. The assessment was 
intermittent bright red blood per rectum; rule out internal 
hemorrhoids versus rectal lesion.
In an April 2004 written statement submitted in support of 
his claim, the veteran alleged that during service, his 
company's drinking water become contaminated during 
wintertime maneuvers in the field.  He stated that he had no 
drinking water and had to eat C-rations, thus preventing 
bowel movements, and causing him to rupture a [rectal] blood 
vessel.  

The veteran underwent a VA examination for his hemorrhoids in 
May 2007.  His claims file was reviewed at that time.  The 
veteran related that he was first diagnosed with hemorrhoids 
in 1978, after becoming chronically constipated and 
straining, due to an inadequate water supply.  He also 
reported that at one point he developed excessive bleeding 
and had to be sutured at the site.  The veteran denied 
current chronic constipation.  He did however, note bleeding 
during bowel movement 3-4 times per week.  Upon physical 
examination, there was one non-inflamed external hemorrhoid.  
The examiner opined that it is difficult to determine whether 
there is a direct link between the hemorrhoids present in 
service to the hemorrhoid present now.  However, it is at 
least as likely as not a result of his hemorrhoids in 
service.

Based upon a review of the cumulative evidence, the Board 
finds that service connection is not warranted for 
hemorrhoids.  In this regard, the Board first notes there is 
no evidence of onset of hemorrhoids during active duty 
service.  The only mention of hemorrhoids was in a July 1983 
clinical record during reserve duty; and although this note 
mentioned previous treatment for hemorrhoids- there is no 
indication that this earlier treatment was in fact received 
during active duty service.  

Although the VA examiner opined that it is at least as likely 
as not that the noted hemorrhoids in service are related to 
the current hemorrhoids; the only evidence of hemorrhoids in 
the present case were during reserve service.  In order for 
the veteran's claim to be granted in this case, the evidence 
must show that the veteran became disabled from hemorrhoids 
that were incurred or aggravated in line of duty during a 
period of active duty or ACDUTRA.  In addition, without 
evidence of hemorrhoids during active duty service, the 
examiner's etiological opinion relies on speculation.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2007).  Also, a bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).

The first objective manifestation of hemorrhoids is 23 years 
after service and is too remote in time from service to 
relate to service -absent competent (medical) evidence to the 
contrary.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of a 
disorder or disease during service may be rebutted by absence 
of medical treatment for, or related complaints about, the 
claimed condition for a prolonged period after service).  In 
this appeal, there is a lack of medical evidence to indicate 
an ongoing chronic problem with recurrent hemorrhoids or 
competent evidence showing a link between active service and 
the current hemorrhoids.  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for hemorrhoids 
have not been met.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for a left ankle disorder is denied.

Service connection for hemorrhoids is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


